DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Claim Objections

Claims 2 and 12 are objected to because of the following informalities:  The claims read: “associate an itinerary element within the data store with at least user prior to registering” and should be corrected to “associate an itinerary element within the data store with at least one user prior to registering.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 recite the limitation "wherein the at least one interaction includes connecting the first and second user through the network." in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, based on [0043] of the Applicant’s PG Publication, the network is interpreted as a social network. Therefore, for examination purposes the claims will be interpreted as “wherein the at least one interaction includes connecting the first and second user through a social network."

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1

Claims 1-10 are directed to a system (i.e., a machine); claims 11-19 are directed to a method (i.e., a process); and claim 20 is directed to a non-transitory computer readable storage medium (i.e., a machine). Therefore, claims 1-20 all fall within the one of the four statutory categories of invention.

Step 2A, Prong One

Independent claim 1, 11, and 20 substantially recites generating travel itineraries, registering at least one interaction between a first and second user, generating at least one travel itinerary from a plurality of stored itinerary elements as a result of the at least one interaction, and present the at least one travel itinerary to at least one user.

The limitations stated above are processes/functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A, Prong Two

The judicial exception is not integrated into a practical application. Claim 1, 11, and 20 as a whole amount to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: (i) a social interaction platform (claims 1, 11, 20), (ii) hardware processors configured by machine-readable instructions (claim 1) / at least one processor (claim 11) / one or more processors (claim 20), and (iii) a data store (claims 1, 11, 20).

The additional element of (i) a social interaction platform is recited at a high level of generality (See [0042] of the Applicant’s PG Publication discussing the social interaction platform) such that when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).

The additional elements of (ii) hardware processors configured by machine-readable instructions (claim 1) / at least one processor (claim 11) / one or more processors (claim 20), and (iii) a data store are recited at a high level of generality (see [0097] of the Applicants PG Publication discussing the processors, and [0171] of the Applicants PG Publication discussing the data store) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).

Accordingly, these additional elements, when viewed as a whole/ordered combination [See Figures 1a and 1b showing all the additional elements (i) a social interaction platform, (ii) hardware processors configured by machine-readable instructions, and (iii) a data store in combination], do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.


Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Dependent Claims 2-5, 7-9, 12-15, and 17-19 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claims 1 and 11 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2-5, 7-9, 12-15, and 17-19 are also ineligible.

Step 2A, Prong Two

Dependent Claims 6 and 16 further narrow the previously recited abstract idea limitations. Claims 6 and 16 also recites the additional elements of a digital media file, which is recited at a high-level of generality (See [0051] of the Applicants PG Publication disclosing digital media files) such that when viewed as whole/ordered combination, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: generally linking the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional element of a real-time feed to update the locality data does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claims 6 and 16 are ineligible.

Step 2A, Prong Two

Dependent Claim 10 further narrows the previously recited abstract idea limitations. Claim 10 also recites the additional elements of a heat map, which is recited at a high-level of generality (See [0067] of the Applicants PG Publication disclosing heat maps) such that when viewed as whole/ordered combination, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: generally linking the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional element of a real-time feed to update the locality data does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 10 is ineligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) and (2) as being unpatentable by Zhang (US 20170046802).

Claim 1:

Zhang teaches:

A system configured for generating travel itineraries through a social interaction platform, the system comprising:

(Zhang - [0005] - "In particular embodiments, the social-networking system may generate optimized travel itineraries for a user that the social-networking system has determined is or will be traveling to a particular location.")

one or more hardware processors configured by machine-readable instructions to:

(Zhang - [Claim 18] - "One or more computer-readable non-transitory storage media embodying software that is operable when executed" [Claim 19] - "A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors,")

register at least one interaction between a first user and a second user;

(Zhang - [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting on other user's posts relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 was liked by the first user and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710 was liked by the first user and sixteen other users.")

generate at least one travel itinerary from a plurality of itinerary elements stored within a data store as a result of the at least one interaction; and

(Zhang - [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting on other user's posts relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 was liked by the first user and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710 was liked the first user and sixteen other users." [0068] - "the social-networking system 160 may generate optimized travel itineraries for a user that the social-networking system 160 has determined is or will be traveling to a particular location. Generally, the social-networking system 160 may gather and analyze location data and social graph data for users of the social network in order to provide “travel agent” and “travel log”-like functionalities ... the social-networking system 160 may have access to information relating to each of these users, … The social-networking system 160 can aggregate data from all of these sources of information in order to leverage the data to generate optimized travel itineraries for a particular location. ... the social-networking system 160 can convert this unstructured information regarding travel information associated with a plurality of users into a structured database of route information for specific locations and/or points of interest in a particular area (a plurality of stored itinerary items)" [0070] - "In particular embodiments, the social-networking system 160 may identify one or more second geographic locations (e.g., points of interest) within a threshold distance from the first geographic location, the one or more second geographic locations being determined based on a travel recommendation model associated with the first user (as discussed above). (See Zhang [0055])" [0105] - "The scope of this disclosure encompasses all changes, substitutions, variations, alterations, and modifications to the example embodiments described or illustrated herein that a person having ordinary skill in the art would comprehend.")

present the at least one travel itinerary to at least one user.

(Zhang - [0074] - "the social-networking system 160 may send, to the client system 130 of the first user, the travel itinerary for display to the first user.")

Claim 2:

Zhang teaches the limitations associated with Claim 1. Additionally, Zhang teaches:

associate an itinerary element within the data store with at least user prior to registering the at least one interaction between the first and second user.

(Zhang – [0005] – “when users of the social-networking system go traveling, they frequently post and upload information relating to their travels, including information on points of interest they visited and recommendations and reviews of these points of interest, restaurant recommendations, and general travel tips and recommendations. … the social-networking system 160 aggregate data from all of these sources of information in order to leverage the data to generate travel recommendations.” (a user’s post is associated with a point of interest (i.e. an itinerary element with the data store) at the time of posting which occurs prior to any second user interactions) [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting on other user's posts relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 was liked by the first user and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710 was liked by the first user and sixteen other users." [0071] - "the travel-recommendation model may include aggregated travel information from the online social network associated with one or more second users of the online social network who have traveled to the first geographic location, as discussed above. As an example and not by way of limitation, the aggregated travel information associated with the one or more second users includes content inputted by the one or more second users, and the content is associated with the one or more second geographic locations, as described above ... the content inputted by the one or more second users includes posts, uploads, reshares, and comments.")

Claim 3:

Zhang teaches the limitations associated with Claim 1. Additionally, Zhang teaches:

wherein the at least one interaction includes the first and second user associating with the same itinerary element within the data store.

(Zhang - [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting on other user's posts relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 (second user association) was liked by the first user (first user association) and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710 (second user association) was liked by the first user (first user association) and sixteen other users.")

Claim 5:

Zhang teaches the limitations associated with Claim 1. Additionally, Zhang teaches:

wherein the at least one interaction includes asynchronous communication between the first and second user.

(Zheng - [0043] - "from a client system (e.g., the mobile client system 130) of a first user of the online social network, an indication that the first user is traveling to a first geographic location. In particular embodiments, the indication that the first user is traveling to the first geographic location is determined based on one or more of accessing user-provided information from the online social network indicating that the user is traveling to the first geographic location, ... a user may view another user's uploaded pictures of Paris, France (asynchronous communication of the second user), and post a comment indicating that she is also traveling to Paris, France (e.g., between the dates of March 1 through March 10). (asynchronous communication of the first user)" [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting (asynchronous communication of the first user) on other user's posts (asynchronous communication of second user) relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 (asynchronous communication of second user) was liked by the first user (asynchronous communication of first user) and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710 (asynchronous communication of second user) was liked the first user (asynchronous communication of first user) and sixteen other users.")

Claim 6:

Zhang teaches the limitations associated with Claim 1. Additionally, Zhang teaches:

	wherein the at least one interaction includes a digital media file.

(Zhang - [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting on other user's posts relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 (photo contained in the post shown in Fig. 8 is the digital media file) was liked by the first user  and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710 (photo contained in the post in Fig. 9 is the digital media file) was liked the first user  and sixteen other users.")

Claim 7:

Zhang teaches the limitations associated with Claim 1. Additionally, Zhang teaches:

wherein the at least one interaction includes connecting the first and second user through the network.

(Zhang – [0043] – “a user (first user) may view another user's (second user) uploaded pictures of Paris, France, and post a comment (interaction through a social network) indicating that she is also traveling to Paris, France (e.g., between the dates of March 1 through March 10). “[0052] - " the points of interest may be determined based on content inputted by the second users (e.g., including users who are part of the first user's social network as friends of the first user (first and second user connected through a social network), which may include the second users' indication that they have been to specific points of interest, posting of content relating to specific points of interest, posting of pictures relating to specific points of interest, and commenting on other user's posts relating to points of interest ( e.g., posting substantive comments and/or "liking" a post). [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting on other user's posts relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 was liked by the first user (interaction through a social network) and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710  was liked the first user (interaction through a social network) and sixteen other users.")

Claim 8:

Zhang teaches the limitations associated with Claim 1. Additionally, Zhang teaches:

generate a graphical representation of the interaction between the first and second user.

(Zhang - [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting on other user's posts relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 was liked by the first user (graphical representation shown as the list of user who have like the post including the first user in Fig. 8 and the “like” button shown by example in Fig. 7 is replaced with an “unlike” button to allow removal of the interaction) and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710 was liked the first user (graphical representation shown as the list of user who have like the post including the first user in Fig. 9 and the “like” button shown by example in Fig. 7 is replaced with an “unlike” button to allow removal of the interaction) and sixteen other users.")

Claim 9

Zhang teaches the limitations associated with Claim 8. Additionally, Zhang teaches:

display the graphical representation of the interaction between the first and second user.

(Zhang - [0055] - "as shown in related-posts section 630 of FIGS. 8-10, points of interest may also be generated based on commenting on other user's posts relating to points of interest (e.g., posting substantive comments and/or “liking” a post). As an example and not by way of limitation, as shown in FIG. 8, the first user's friend Oliver's post 710 was liked by the first user (graphical representation shown as the list of user who have like the post including the first user in Fig. 8 and the “like” button shown by example in Fig. 7 is replaced with an “unlike” button to allow removal of the interaction) and eighty-six other users. As another example and not by way of limitation, as shown in FIG. 9, the first user's friend Andrew's post 710 was liked the first user (graphical representation shown as the list of user who have like the post including the first user in Fig. 9 and the “like” button shown by example in Fig. 7 is replaced with an “unlike” button to allow removal of the interaction) and sixteen other users.")

Claim 11:

Zhang teaches:

A method of generating travel itineraries through a social interaction platform, the method comprising

(Zhang – [Claim 1] – “A method comprising, by one or more computing devices of an online social network … generating a travel itinerary for the first user”)

The remainder of this claim is rejected using the same rational as Claim 1.

Claim 12:

Zhang teaches the limitations associated with Claim 11. Additionally, Zhang teaches this claim using the same rational as Claim 2.

Claim 13:

Zhang teaches the limitations associated with Claim 11. Additionally, Zhang teaches this claim using the same rational as Claim 3.

Claim 15:

Zhang teaches the limitations associated with Claim 11. Additionally, Zhang teaches this claim using the same rational as Claim 5.

Claim 16:

Zhang teaches the limitations associated with Claim 11. Additionally, Zhang teaches this claim using the same rational as Claim 6.

Claim 17:
Zhang teaches the limitations associated with Claim 11. Additionally, Zhang teaches this claim using the same rational as Claim 7.

Claim 18:

Zhang teaches the limitations associated with Claim 11. Additionally, Zhang teaches this claim using the same rational as Claim 8.

Claim 19:

Zhang teaches the limitations associated with Claim 18. Additionally, Zhang teaches this claim using the same rational as Claim 9.

Claim 20:

Zhang teaches:

A non-transient computer-readable storage medium having instructions embodied thereon, 

(Zhang – [Claim 18] – “One or more computer-readable non-transitory storage media embodying software that is operable when executed”

the instructions being executable by one or more processors

(Zhang – [Claim 19] – “one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions.”

The remainder of this claim is rejected using the same rational as Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170046802), as applied in Claim 1 and 11, in view of Bostick (US 20170034226).

Claim 4:

Zhang teaches the limitations associated with Claim 1.  Zhang does not explicitly teach, however Bostick, in the same field of endeavor, teaches:

wherein the at least one interaction includes synchronous communication between the first and second user.

(Bostick – [0002] – “Group chat is typically a form of synchronous conferencing” [0017] – “Searching (130) repositories for content may include finding content regarding the chat topic(s) (synchronous communication) and/or the identities of the chat participants. In some embodiments, the content represents a relationship between the topic(s) and participants' identities. For example, if the topic of conversation is an upcoming vacation, the repository search operation 130 may extract and compare the chat participants' schedules to a cruise liner's schedule to determine a time window in which some or all of the participants can vacation together.” [0020] – “Enabling (150) chat participants to view the content (content is found by analyzing the chat content in [0017] and presented to the participants. In this case the content would be the cruise schedules that would allow the group to vacation together)may include automatically inserting the content into the chat in such a manner that the chat participants may view and/or interact with the content. In some embodiments, the content is placed in-line with the chat messages. A hyperlink to the content may be placed into the chat text box or adjacent to the chat window. In some embodiments, each chat participant may activate a preference toggle to decide whether they prefer to content directly in the chat, as a hyperlink, or both.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social media-based itinerary generation system of Zhang with the social media-based dynamic content of Bostick in order to “enhance typical group conversations by providing content that is relevant to the topic(s) of conversation.” (Bostick [0009])

Claim 14:

Zhang teaches the limitations associated with Claim 11.  Zhang does not explicitly teach, however Bostick, in the same field of endeavor, teaches the limitations of this claim using the same rational as Claim 4.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170046802), as applied in Claim 8, in view of “Social Media Heat Maps – Providing an Insight into Global Discussions” by David Murton (dated: November 28, 2014).

Claim 10: 

Zhang teaches the limitations associated with Claim 8.  Zhang does not explicitly teach, however Murton, in the same field of endeavor, teaches:

wherein the graphical representation is generated as a heat map representing the interaction between the first and second user.

(Murton – [0002] – “It doesn't matter that you (first user) live tens of thousands of kilometres from someone else (second user), you can see what they have to say, share their thoughts, or even start a deeper discussion with them” [0005] – “One of the key reasons for the use of a social media heat map is to provide an idea of when and where specific conversations (interactions between first and second users) are/were at their peak.” [Fig. 2] displaying an interaction heat map)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social media-based itinerary generation system of Zhang with the social media based interaction heat maps of Murton in order to allow for far more specific information of where user interaction is occurring, as discussed in Murton [0004].
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bhatia – US 20190156441 – teaches creating itineraries through social media platform data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G. GODBOLD/Examiner, Art Unit 3628 
                                                                                                                                                                                                       /RUPANGINI SINGH/Primary Examiner, Art Unit 3628